              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 1 of 32




                                UNITED STATES DISTRICT COURT
                              SOURTHERN DISTRICT OF NEW YORK


  TYLER TOMCZAK, Derivatively on Behalf of               Case No.: 19-8046
  MGT INTERNATIONAL, INC.,

                 Plaintiff,                              SHAREHOLDER DERIVATIVE
                                                         COMPLAINT
  v.


  ROBERT B. LADD, H. ROBERT HOLMES and
  MICHAEL ONGHAI,

                 Defendants,

  and,

  MGT CAPITAL INVESTMENTS, INC.

                  Nominal Defendant.




         Plaintiff Tyler Tomczak (“Plaintiff”), by and through his undersigned counsel, derivatively

on behalf of Nominal Defendant MGT Capital Investments, Inc. (“MGT” or the “Company”),

submits this Verified Shareholder Derivative Complaint (the “Complaint”). Plaintiff’s allegations

are based upon his personal knowledge as to himself and his own acts, and upon information and

belief, developed from the investigation and analysis by Plaintiff’s counsel, including a review of

publicly available information, including filings by the Company with the U.S. Securities and

Exchange Commission (“SEC”), press releases, news reports, analyst reports, investor conference

transcripts, publicly available filings in lawsuits, and matters of public record.

                                   NATURE OF THE ACTION




                                                  1
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 2 of 32



         1.    This is a shareholder derivative action brought in the right, and for the benefit, of

MGT against certain of its officers and directors seeking to remedy Defendants’ (as defined below)

breach of fiduciary duties that occurred from October 9, 2015 through the present (the “Relevant

Period”) and have caused substantial harm to MGT.

         2.    Here, Defendants presided over a scheme to hide the fact that the Control Group

(as defined herein) was secretly manipulating the actions of MGT to: (i) enter into a sweetheart

investing agreement that allowed for members of the Control Group to each individually acquire

large blocks of the Company’s stock, along with exercisable warrants that were designed to hide

their control over the Company and allow each to leverage the eventual inflation of the Company’s

stock price into millions of dollars of illicit profits and (ii) engage in the publication of multiple

promotional articles, paid for by the Company, which materially misled investors and drove

outside interest into MGT, providing an audience for the Scheme Group’s (as defined herein) stock

sales.

         3.    Further, certain members of the Control Group, with the knowledge of forthcoming

positive news about the Company and/or the issuance of a promotional article, engaged in a series

of coordinated pre-market trading to give the appearance of greater interest in MGT stock than

actually existed at that time, all to further dupe members of the investing public.

         4.    The purpose was simple: To artificially inflate MGT’s stock price and allow the

Control Group to exit their positions, taking millions of dollars in quick profits in exchange for the

relatively small upfront investment.

         5.    For his part, Defendant Robert B. Ladd (“Ladd”), then the Chief Executive Officer

and Interim Chief Financial Officer of MGT, and one of just two Company employees, went along

for the ride—mispresenting the ownership interest of the Control Group to hide the relationship



                                                  2
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 3 of 32



and agreement among its members to act in concert, while also taking hundreds of thousands of

dollars in profits from stock sales timed to leverage the artificial inflation created by the

promotional scheme.

        6.     The truth about the Control Group’s pump-and-dump tactics began to surface in

September 2016 when the Company announced its receipt of an SEC subpoena. Thereafter, Teri

Buhl, a self-described “financial investigative journalist” who was named by The Huffington Post

as one of “The Most Dangerous People in Financial Media”1 began publishing several articles on

her site linking the SEC probe to Honig and his affiliates and questioning whether Honig was

involved in an undisclosed control group.

        7.     The Scheme Group officially fractured in 2017 when Honig, along with several

other members of the Control Group, brought suit against the Company and Defendant Ladd,

alleging that the each failed to adequately enrich the members of the Control Group by effecting

certain transactions and asset purchases that the Control Group itself had set up.

        8.     Additionally, Honig sued Defendant Ladd and Ms. Buhl, claiming that the two had

conspired to slander Honig through Buhl’s reporting, as she had published several subsequent

articles connecting MGT to Honig and the possibility of clandestine and nefarious pump and dump

activities.

        9.     Ms. Buhl’s reporting was substantially corroborated when, on September 7, 2018,

the SEC announced that it had filed a complaint against the Scheme Group, among others, alleging




1
        See Brown, Joshua M., “The 25 Most Dangerous People in Financial Media,” The
Huffington     Post,     available    at    https://www.huffingtonpost.com/joshua-m-brown/best-
financialjournalists_b_1605584.html?slideshow=true#gallery/5bb2c63ce4b0480ca65bce38/2
(last accessed March 15, 2019) (“[I]f you’re up to no good in the financial services biz, you want
Teri and her instinct for fraud-busting to be as far away from you as possible”).

                                                 3
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 4 of 32



that they had improperly exploited MGT securities for illicit financial gain amounting to more than

$9 million, all in violation of the federal securities laws.

                                     JURSIDICTION AND VENUE

        10.     This Court has diversity jurisdiction over the action under 28 U.S.C. § 1332.

        11.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that has conducted business in and maintained operations in this

District or is an individual who has sufficient minimum contacts with this District to render the

exercise of jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

        12.     Venue is proper in this Court because many of the acts charged herein, including

the preparation and/or dissemination of materially false or misleading information, occurred in

substantial part in this District.

                                           THE PARTIES

Plaintiff

        13.     Plaintiff Tyler Tomczak (“Tomczak’) is, and was at relevant times, a shareholder

of MGT.       Plaintiff will fairly and adequately represent the interests of the shareholders in

enforcing the rights of the corporation. Plaintiff is a resident of Wisconsin.

Nominal Defendant MGT

        14.     Nominal Defendant MGT is a Delaware corporation with principal executive

offices at 500 Mamaroneck Avenue, Suite 320, Harrison, New York 10528 and 512 S. Mangum

Street, Suite 408, Durham, North Carolina 27701 with a principal phone number of 914-630-7430.

MGT stock trades on the OTCMKTS under the ticker symbol “MGTI.”

Director Defendants



                                                   4
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 5 of 32



       15.     Defendant Robert B. Ladd (“Ladd”) joined the Company in December 2010 as a

Director. Ladd was appointed Interim President and CEO in February 2011, appointed President

and CEO in January 2012 and appointed Interim Treasurer and Interim Chief Financial Officer in

December 2015. In August 2017, Ladd was appointed CEO of MGT.

       16.     According to the Company’s Schedule 14A filed with the SEC on August 15, 2016

(the “2016 Proxy Statement”), as of July 28, 2016, Defendant Ladd beneficially owned 2,540,000

shares of the Company’s common stock, which was 9.77% of the Company’s outstanding stock.

Given that the price per share of the Company’s common stock at the start of trading on May 18,

2016 was $5.23, Ladd beneficially owned $13.3 million worth of MGT stock. Upon information

and belief, Ladd is a resident of North Carolina.

       17.     For the fiscal year ended December 31, 2015, Defendant Ladd received $288,000

in compensation from the Company on a $238,000 salary. Broken down, for the fiscal year ended

December 31, 2015, Defendant Ladd received $238,000 in cash and $50,000 in stock.

       18.     During the period of time when the Company materially misstated information to

keep the stock price inflated, and before the scheme was exposed, Defendant Ladd made the

following sales of Company stock (and made no purchases of Company stock). On May 25, 2016,

Defendant Ladd sold 157,300 shares of Company stock for $2.44 per share, yielding proceeds of

$383,812. On May 31, 2016, Defendant Ladd sold 33,603 shares of Company stock for $2.53 per

share, yielding proceeds of $85,015. Thus, in total, while the stock price was artificially inflated

and before the fraud was exposed, Ladd sold 190,903 MGT shares on inside information, for which

he received $468,827.

       19.     The peculiar timing of Defendant Ladd’s trades, especially in light of his trading

history, makes the above described sales of MGT stock unusual. Defendant Ladd unloaded nearly



                                                    5
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 6 of 32



200,000 shares of MGT common stock, collecting nearly half-a-million dollars, in two

transactions, one after each of the Company’s announcements of its entry into agreements to

acquire D-Vasive and Demonsaw assets, on May 9, 2016 and May 26, 2016 respectively.

Defendant Ladd made his sales of Company stock at a perfect time, yet he had only made one sale

of MGT common stock in the preceding nearly three years.

       20.    Defendant H. Robert Holmes (“Holmes”) has been a Company director since May

2012. He is and at all relevant times was Chairman of the Board, Chairman of the Nomination

and Compensation Committee (which was later split into two separate committees), and a member

of the Audit Committee. According to the 2016 Proxy Statement, as of July 28, 2016, Defendant

Holmes beneficially owned 488,819 shares of the Company’s common stock, which was 1.88%

of the Company’s outstanding stock. Given that the price per share of the Company’s common

stock at the start of trading on May 18, 2016 was $5.23, Holmes beneficially owned $2.56 million

worth of MGT stock. Upon information and belief, Holmes is a resident of North Carolina.

       21.    For the fiscal year ended December 31, 2015, Defendant Holmes received $30,000,

all in cash, in compensation from the Company.

       22.    Defendant Michael Onghai (“Onghai”) has been a Company director since May

2012. Onghai is and at all relevant times was Chairman of the Audit Committee, a member of the

Nomination and Compensation Committee (which was later split into two separate committees),

and a Company director. According to the 2016 Proxy Statement, as of July 28, 2016, Defendant

Onghai beneficially owned 336,000 shares of the Company’s common stock, which was 1.29% of

the Company’s outstanding stock. Given that the price per share of the Company’s common stock

at the start of trading on May 18, 2016 was $5.23, Onghai beneficially owned $1.76 million worth

of MGT stock. Upon information and belief, Onghai is a resident of New York.



                                                 6
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 7 of 32



       23.     For the fiscal year ended December 31, 2015, Defendant Onghai received $25,000,

all in cash, in compensation from the Company.

       24.     Defendant Onghai is the CEO, Chairman, President, Secretary, one of only two

directors, and the majority shareholder (54.5%) of LookSmart Group, Inc. (“LookSmart”).

LookSmart completed a multi-million dollar merger with Pyxis Tankers Inc. (“Pyxis”) in 2015.

Defendant Ladd is a director on the Board of Pyxis. The past business dealings between LookSmart

and Pyxis were not disclosed in the Company’s filings during the Relevant Period.

       25.     During the period of time when the Company materially misstated information to

keep the stock price inflated, and before the scheme was exposed, Defendant Onghai made the

following sale of Company stock (and made no purchases of Company stock). On May 18, 2016,

Defendant Onghai sold 6,545 shares of Company stock for $5.33 per share, yielding proceeds of

$34,884.

       26.     The peculiar timing of Defendant Onghai’s trades, especially in light of his trading

history, makes the above described sale of Company stock unusual. Defendant Onghai made his

first ever sale of Company common stock immediately after the Company issued a promotional

press release touting the D-Vasive Transaction (defined below), and at a time when the Company’s

stock was at a short-lived, but near all-time, high.

       27.     Defendants Ladd, Holmes and Onghai, shall be collectively referred to as the

“Director Defendants.”

Non-Party Former Director Defendants

       28.     John McAfee (“McAfee”) was named the Company’s next Executive Chairman

and CEO on May 9, 2016. Pursuant to the employment agreement ratified by MGT shareholders

at their annual meeting on September 8, 2016, McAfee’s appointment as the Company’s CEO and



                                                  7
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 8 of 32



Executive Chairman will become effective upon the completion of the D-Vasive Transaction, at

which time the Company purportedly intends to change its name to John McAfee Global

Technologies, Inc. MGT shareholders, at their annual meeting on September 8, 2016, elected

Defendant McAfee to serve as a director of the Company. According to the 2016 Proxy Statement,

as of July 28, 2016, Defendant McAfee beneficially owned 6,000,000 shares of the Company’s

common stock, which was 23.07% of the Company’s outstanding stock. Given that the price per

share of the Company’s common stock at the start of trading on May 18, 2016 was $5.23, McAfee

beneficially owned $31.4 million worth of MGT stock.

        29.    On August 21, 2017, MGT filed a Form 8-K with the SEC that reported that

Defendant McAfee resigned as CEO and Executive Chairman of the Board effective August 16,

2017.   On January 26, 2018, MGT issued a press release and announced that it had ended its

relationship with Defendant McAfee.

        30.    Nolan Bushnell (“Bushnell”) was a Company director since his appointment to the

Board by the then-sitting members of the Board on or around June 7, 2016 until his resignation on

May 31, 2018. He was a member of both the Audit Committee and the Nominations and

Compensation Committee.       According to the 2016 Proxy Statement, as of July 28, 2016,

Defendant Bushnell beneficially owned 150,000 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the start of trading on May 18, 2016

was $5.23, Bushnell beneficially owned $784,500 worth of MGT stock.

        31.    In accordance with the Company’s compensation policies, Defendant Bushnell is

likely to receive $25,000 for the fiscal year ended December 31, 2016.

        32.    Defendant Joshua Silverman (“Silverman) was a Company director from 2014

2014 until his resignation from the Board on May 6, 2016. He was a member of both the Audit



                                               8
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 9 of 32



Committee and the Nominations and Compensation Committee                 For the fiscal year ended

December 31, 2015, Defendant Silverman received $25,000, all in cash, in compensation from the

Company.

Relevant Non-Parties

       33.     Non-Party Barry C. Honig (“Honig”) was a shareholder of MGT. Honig owns

GRQ Consultants, Inc. (“GRQ”), and co-owns, with John Stetson (“Stetson”), HS Contrarian

Investments, LLC (“HSCI”).

       34.     Non-Party Stetson was a shareholder of MGT. Stetson owns Stetson Capital

Investments Inc. (“SCI”), and co-owns, with Honig, HSCI, of which he is the managing member.

       35.     Non-Party Michael Brauser (“Brauser”) was a shareholder of MGT. Brauser owns

Grander Holdings, Inc. (“Grander”).

       36.     Non-Party John O’Rourke III (“O’Rourke”) was a shareholder of MGT.

O’Rourke owns ATG Capital LLC (“ATG”).

       37.     Non-Party Mark Groussman (“Groussman”) was a shareholder of MGT.

Groussman owns Melechdavid, Inc. (“Melechdavid”).

       38.     Non-Parties Honig, Stetson, Brauser, O’Rourke, and Groussman are sometimes

referred to herein as the “Control Group.”

       39.     Defendant Ladd and Non-Parties Honig, Stetson, Brauser, O’Rourke, and

Groussman are referred to herein as the “Scheme Group.”

                     THE COMPANY’S CORPORATE GOVERNANCE

       40.     As members of the Company’s Board, the Director Defendants were held to the

highest standards of honesty and integrity and charged with overseeing the Company’s business

practices and policies and assuring the integrity of its financial and business records.



                                                  9
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 10 of 32



       41.     The conduct of the Director Defendants complained of herein involves a knowing

and culpable violation of their obligations as directors and officers of the Company, the absence

of good faith on their part, and a reckless disregard for their duties to the Company and its investors

that the Director Defendants were aware posed a risk of serious injury to the Company.

       42.     During the Relevant Period, MGT maintained two director level committees; (1)

Audit Committee, and (2) Nomination and Compensation Committee. At some time during the

Relevant Period MGT separated the Nomination and Compensation Committee into separate

committees. As a result, MGT presently has three director level committees; (1) Audit Committee,

(2) Compensation Committee, and (3) Governance and Nominating Committee.

       43.     MGT maintains charters for each of these committees.              Additionally, MGT

maintains a Code of Business Conduct and Ethics (the “Code of Conduct”), Anti-Fraud Policy,

and Corporate Governance Guidelines, in addition to other governance documents.

       44.     As stated therein, MGT’s Code of Conduct applies to all of its directors, officers

and employees and requires, among other things, compliance with all laws, rules and regulations

applicable to the Company wherever it does business. The Code of conduct prohibits insider

trading and requires honest and ethical conduct and fair dealing. It also requires that its employees,

officers and directors must honestly and accurately report all business transactions.

       45.     On information and belief, Plaintiff alleges that MGT originally adopted its anti-

fraud policy on June 25, 2012. However, the Anti-Fraud Policy that is presently available on its

website (as of August 27, 2019) states that it was “Adopted by the Board of Directors on July 11,

2018.” The introduction in each policy is substantially similar; however, the 2012 version states

that the Audit Committee provides oversight of management, where the 2018 version states that

the Board of Directors provides oversight of management. Both define fraud as “. . . deception by



                                                  10
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 11 of 32



an individual(s) to obtain unjust benefit or deception causing harm or loss to the company” – which

is exactly what occurred in the present case. Both versions include sections on Fraud Risk

Management and identify responsibilities of its directors, employees, and others.

                                   DUTIES OF DEFENDANTS

       46.     By reason of their positions as officers and/or directors of the Company, and

because of their ability to control the business and corporate affairs of MGT, Defendants owed

MGT and its investors the fiduciary obligations of trust, loyalty, and good faith. The obligations

required Defendants to use their utmost abilities to control and manage MGT in an honest and

lawful manner. Defendants were and are required to act in furtherance of the best interests of

MGT and its investors.

       47.     Each director of the Company owes to MGT and its investors the fiduciary duty to

exercise loyalty, good faith, and diligence in the administration of the affairs of the Company and

in the use and preservation of its property and assets. In addition, as officers and/or directors of a

publicly held company, Defendants had a duty to promptly disseminate accurate and truthful

information with regard to the Company’s operations, finances, and financial condition, as well as

present and future business prospects, so that the market price of the Company’s stock would be

based on truthful and accurate information.

       48.     To discharge their duties, the officers and directors of MGT were required to

exercise reasonable and prudent supervision over the management, policies, practices, and controls

of the affairs of the Company. By virtue of such duties, the officers and directors of MGT were

required to, among other things:

               (a)     ensure that the Company complied with its legal obligations and

       requirements, including acting only within the scope of its legal authority and



                                                 11
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 12 of 32



       disseminating truthful and accurate statements to the SEC and the investing public;

               (b)     conduct the affairs of the Company in an efficient, businesslike manner so

       as to make it possible to provide the highest quality performance of its business, to avoid

       wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how MGT conducted its operations, and, upon receipt

       of notice or information of imprudent or unsound conditions or practices, make reasonable

       inquiries in connection therewith, take steps to correct such conditions or practices, and

       make such disclosures as necessary to comply with federal and state securities laws;

               (d)     ensure that the Company was operated in a diligent, honest, and prudent

       manner in compliance with all applicable federal, state and local laws, and rules and

       regulations; and

               (e)     ensure that all decisions were the product of independent business judgment

       and not the result of outside influences or entrenchment motives.

       49.     Each defendant, by virtue of his position as a director and/or officer, owed to the

Company and to its shareholders the fiduciary duties of loyalty, good faith, and the exercise of due

care and diligence in the management and administration of the affairs of the Company, as well as

in the use and preservation of its property and assets. The conduct of Defendants complained of

herein involves a knowing and culpable violation of their obligations as directors and officers of

MGT, the absence of good faith on their part, and a reckless disregard for their duties to the

Company and its shareholders that the Defendants were aware, or should have been aware, posed

a risk of serious injury to the Company.

                             SUBSTANTIVE ALLEGATIONS

Honig, Stetson, Groussman, Brauser, and
O’Rourke Secretly Obtain MGT Shares


                                                12
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 13 of 32




        50.     On September 26, 2015, Honig, Stetson, Groussman, Brauser, and O’Rourke (the

“Control Group”) initiated a pump-and- dump scheme in MGT. Honig informed Stetson to “put

together a term sheet for [MGT]” and outline the proposed terms of the arrangement. Honig

directed Stetson to send the proposal to Defendant Ladd, MGT’s CEO at the time.

        51.     The deal contemplated the issuance of 2.8 million MGT shares, along with warrants

to acquire an additional 5.6 million shares, subject to a 4.99% conversion blocker. This structure

allowed investors to repeatedly convert and sell shares while appearing individually to stay below

the 5% threshold at which Section 13(d) of the Exchange Act required public disclosure of

holdings. This ostensibly enabled Honig and his associates to conceal their participation in their

illicit pump-and-dump scheme.

        52.     Defendant Ladd knew of Honig and his associates’ interest in, and control over,

MGT. On October 1, 2015, Defendant Ladd emailed Honig that “NYSE MKT wants to know the

buyers. $175,000 x 4 investors will be each at 4.9%” Honig replied, copying Brauser and Stetson,

that he would get back to him shortly with names but for now, to use “Barry Honig Mike Brauser

OBAN [an LLC created by Stetson].”

        53.     On October 5, 2015, Stetson provided MGT with names of investors who would

participate in the financing, including entities held by Honig, Stetson, Groussman, Brauser, and

O’Rourke. The Honig-led financing ultimately provided $700,000 to MGT.

        54.     On October 9, 2015, MGT filed a Form 8-K with the SEC disclosing that the prior

day, it had “entered into separate subscription agreements . . . with accredited investors. . . relating

to the issuance and sale of $700,000 of units[.] . . .”




                                                   13
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 14 of 32



       55.     MGT failed to disclose the names of Honig and his team in the Form 8-K, and no

such Schedule 13D filing was made, in an apparent effort to conceal those Defendants’ large

ownership stake in MGT.

MGT’s Undisclosed Stock Promotion in January – February 2016

       56.     On or around January 21, 2016, by which time Honig, Stetson, Groussman,

Brauser, and O’Rourke had acquired at least 16.3% of MGT’s outstanding stock, Honig directed

Ladd to wire $125,000 to a well-known stock promoter as up-front payment for the promotion of

MGT.

       57.     On February 3, 2016, an article was published online touting MGT’s positive

prospects in social and real money gaming sites and intellectual property relating to slot machines.

The article did not disclose that its author had been paid by MGT, at Honig’s direction, to write the

article. After the article was published, volume surged from 45,754 shares on February 2, 2016, to

3,250,272 shares on February 3, 2016 — a 7,000% increase. The intraday stock price on February

3, 2016 rose 60% from the previous close.

       58.     Following the February 3, 2016 article, Defendants Ladd, Honig, Stetson, and

O’Rourke sold over 430,000 shares for proceeds of around $198,800.

MGT’s Pump-and-Dump Scheme Involving McAfee in May 2016

       59.     To further capitalize on their MGT holdings, and in furtherance of the pump-and-

dump scheme, Honig identified a potential acquisition target for MGT. O’Rourke, under Honig’s

direction and with the knowledge and consent of Groussman, Brauser, and Stetson, arranged a deal

between MGT and McAfee.

       60.     On March 29, 2016, O’Rourke sent Defendant McAfee a term sheet for the asset

purchase of Defendant McAfee’s company, D-Vasive Inc. (“D-Vasive”), by an “NYSE listed



                                                 14
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 15 of 32



company.” D-Vasive provided anti-spy software. On April 3, 2016, D-Vasive indicated it was

interested in a deal. That same day, O’Rourke asked Honig if he still wanted to pursue the deal, to

which Honig replied, “Yea!”

       61.     On April 4, 2016, O’Rourke introduced Defendant Ladd to Defendant McAfee to

begin negotiating a transaction between MGT and Defendant McAfee’s various business interests.

O’Rourke and Honig helped orchestrate the deal, as evidenced by subsequent correspondence

between Defendant Ladd and O’Rourke, and O’Rourke and Honig.

       62.     On May 9, 2016, pre-market, Honig traded in MGT’s stock to create the misleading

appearance of market liquidity. Honig bought and sold small quantities of stock dozens of times,

while Brauser and Groussman (and his entity) also engaged in coordinated trades with Honig in

MGT stock during pre-market trading.

       63.     Then, at 8:30 a.m. that same day, MGT announced in a press release that it had

entered into an asset purchase agreement (“APA”), by and through its subsidiary, MGT

Cybersecurity, for the purchase of certain technology and assets of D-Vasive Inc., a Wyoming

corporation (“D-Vasive”) (the “D-Vasive Transaction”) and further providing that Defendant

McAfee would be the proposed Executive Chairman and CEO. In return, MGT would provide D-

Vasive with: (i) $300,000 in cash at the date of closing; (ii) 4,760,000 unregistered shares of

common stock to be held in escrow pending satisfaction of the representations and warranties of the

purchase agreement; and (iii) 19,040,000 unregistered shares of common stock at the date of

closing.

       64.     The press release further suggested Defendant McAfee would achieve success at

MGT because he “sold his anti-virus company to Intel for $7.6 billion.” This was false, as




                                                15
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 16 of 32



Defendant McAfee’s namesake company was not sold to Intel for that amount until long after

Defendant McAfee’s departure from the company.

        65.     That same day, StockBeast.com, a well-known internet promotion website,

published an article by an unnamed author, entitled, “MGT Capital Beastmode engaged – John

McAfee driving the Bus[.]”         The article touted MGT and highlighted Defendant McAfee’s

involvement, repeating the materially false claim that Defendant McAfee had “sold his startup

company to Intel for $7.6BB[.]” The article proclaimed, “This is big big big!”

        66.     On May 9, 2016, MGT’s stock opened at $0.64, or $0.275 higher or 75% higher

than its previous day closing price of $0.3647 on May 6, 2016. More than 10 million shares traded,

as compared to 71,005 on the prior trading day. Nearly one week later, on May 17, 2016, the

trading volume for MGT reached 109,384,614 shares and the stock closed at $4.15 per share.

        67.     Then, on May 26, 2016, MGT announced its plan to acquire a second company in

the cybersecurity sector, Demonsaw LLC (“Demonsaw”), a secure and anonymous file sharing

software platform. Under the terms of the asset purchase agreement, Demonsaw shareholders

would receive 20 million restricted shares of MGT common stock, which required MGT to issue

new shares.2

        68.     Between May 9, 2016 and May 31, 2016, following the announcements of these

deals, Defendant Ladd, Honig, Brauser, Stetson, Groussman, and O’Rourke sold over 9.3 million

MGT shares for total proceeds of over $9.4 million. Defendant Ladd alone received over

$516,544.08 in proceeds from the sale of 471,000 shares during this time.



2
       On July 8, 2016, MGT issued a press release announcing the filing of a preliminary proxy
statement, by which the two proposed acquisitions were simplified and “effectively combined into one” by
“D-Vasive purchasing Demonsaw, with MGT buying the combined company pending stockholder
approval.”


                                                  16
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 17 of 32



        69.     Honig freely accepted credit for his role in the transaction. On May 12, 2016, Honig

received an email from an investment firm congratulating him on the recent transaction, to which

Honig responded that he was the “[l]argest shareholder, fund and relationship with [McAfee].”

        70.     In early August 2016, Honig also admitted his undisclosed role at MGT in a chat with

Stetson, stating “its great in [MGT] because we are behind the scenes.”

        71.     Honig, Stetson, Brauser, O’Rourke, and Groussman exercised control over MGT’s

management, including Defendant Ladd. This is evidenced by certain events: (i) on October 1,

2015, when Defendant Ladd asked for and received Honig’s direction regarding how to disclose

Honig’s group’s stock acquisitions; (ii) on or around January 21, 2016, when Honig directed

Defendant Ladd to wire $125,000 to a well-known stock promoter as an up-front payment to

promote MGT; and (iii) from March through May 2016, when O’Rourke, at Honig’s direction,

orchestrated the deal between Defendant McAfee and MGT. Defendant Ladd did what he was told

and sought approval regarding MGT’s SEC filings and business practices.

                           FALSE AND MISLEADING STATEMENTS

        72.     Throughout the Relevant Period, MGT’s stock was manipulated in furtherance of

the pump-and-dump scheme and by Honig, Stetson, Groussman, Brauser, and O’Rourke’s control

of Defendant Ladd.

        73.     On October 9, 2015, Defendants caused MGT to file a Form 8-K with the SEC

disclosing that on October 8, 2015, it had entered into separate subscription agreements with

accredited investors for the sale of $700,000 of units of MGT. The Form 8-K did not disclose the

names of the group of investors (Honig, Stetson, Groussman, Brauser and O’Rourke). The 8-K

stated in relevant part:

        On October 8, 2015, MGT Capital Investments, Inc. (the “Company”) entered into
        separate subscription agreements (the “Subscription Agreement”) with accredited


                                                 17
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 18 of 32



       investors (the “Investors”) relating to the issuance and sale of $700,000 of units
       (the “Units”) at a purchase price of $0.25 per Unit, with each Unit consisting of one
       share (the “Shares”) of the Company’s common stock, par value $0.001 per share
       (the “Common Stock”) and a three year warrant (the “Warrants”) to purchase two
       shares of Common Stock at an initial exercise price of $0.25 per share (such sale
       and issuance, the “Private Placement”).

       74.     After the October 2015 financing had closed, Honig, Stetson, Groussman, Brauser,

and O’Rourke failed to satisfy their obligation to file a Schedule 13D. They owned at least 16%

of the Company’s shares, in addition to warrants which, if converted, would have resulted in

Honig, Groussman, Brauser, Stetson, and O’Rourke controlling at least 42% of the total common

shares outstanding at the time.

       75.     On April 14, 2016, Defendants caused MGT to file a Form 10-K for the year ended

December 31, 2015 (the “2015 10-K”) with the SEC, which provided the Company’s full year 2015

financial results and position. The 2015 10-K was signed by Defendant Ladd. The 2015 10-K

contained a signed certification pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by

Defendant Ladd, attesting to the accuracy of financial reporting, the disclosure of any material

changes to the Company’s internal control over financial reporting and the disclosure of all fraud.

       76.     MGT’s 2015 10-K stated the Company’s stock price was subject to volatility but

failed to disclose it was being manipulated:

       Our stock price and trading volume may be volatile, which could result in losses
       for our stockholders

       The equity markets may experience periods of volatility, which could result in
       highly variable and unpredictable pricing of equity securities. The market price of
       our Common stock could change in ways that may or may not be related to our
       business, our industry or our operating performance and financial condition and
       could negatively affect our share price or result in fluctuations in the price or trading
       volume of our Common stock. We cannot predict the potential impact of these
       periods of volatility on the price of our Common stock. The Company cannot assure
       you that the market price of our Common stock will not fluctuate or decline
       significantly in the future. [Emphasis added].



                                                  18
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 19 of 32



        77.     On May 9, 2016, Defendants caused MGT to issue a press release announcing its

intended acquisition of D-Vasive, Defendant McAfee’s sale of his anti-virus company to Intel for

$7.6 billion, and his proposed appointment as Executive Chairman and CEO of MGT, stating in

part:

        John McAfee Returns to Public Markets as MGT Capital Agrees to Acquire
                             Security/Privacy Technology

        Mr. McAfee to be Chairman and CEO of renamed John McAfee Global
        Technologies

        HARRISON, NY (May 9, 2016) MGT Capital Investments, Inc. (NYSE MKT:
        MGT) announced today that it has entered into a definitive asset purchase
        agreement to acquire certain technology and assets from D-Vasive Inc., a provider
        of leading edge anti-spy software. D-Vasive offers a powerful tool for protection
        from the proliferation of invasive apps by consumer products companies, social
        networks, financial institutions and others. These invasive apps can secretly turn on
        a phone’s microphone and camera, as well as monitor geographic movements and
        access contacts. The D-Vasive technology operates in a unique way, allowing the
        user to manage and control the device’s internal hardware. D-Vasive will be
        available shortly for Android and Windows platforms, followed by a release for
        Apple iOS.

        In conjunction with the acquisition, MGT is pleased to announce the proposed
        appointment of John McAfee as Executive Chairman and Chief Executive
        Officer. Mr. McAfee, the visionary pioneer of internet security, sold his anti-virus
        company to Intel for $7.6 billion, and is actively involved in the development of
        new measures to protect individual freedoms and privacy. Mr. McAfee stated,
        “The enormous impact of cybersecurity on our lives requires the scale and
        resources of a public company. Our ability to continue to hire the best minds in the
        business will be vastly enhanced with a public platform. With the acquisition of D-
        Vasive technology as a starting point, we expect to grow MGT into a successful
        and major force in the space.” MGT Capital also intends to change its corporate
        name to John McAfee Global Technologies, Inc.

        Additionally, MGT has entered into a consulting agreement with Future Tense
        Secure Systems Inc., a technology incubator with investments in other applications
        requiring privacy, such as file sharing and chat. It is contemplated by the parties
        that future collaborations or investments may occur going forward.

        Closing of the acquisition is contingent on customary conditions including approval
        by MGT’s stockholders. Major terms of the deal include the payment to D-Vasive
        Inc. stockholders of 23.8 million restricted shares of MGT stock and $300,000 in


                                                 19
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 20 of 32



       cash. The proposed share issuance is expected to amount to roughly 47% of the
       Company on a pro-forma fully diluted basis at closing. More detailed information
       can be found in the Company’s Form 8-K filed this morning with the Securities and
       Exchange Commission, available at www.sec.gov, or the MGT website at
       www.mgtci.com. [Emphasis added].

       78.     This press release was materially false, as Defendant McAfee’s namesake company

was not sold to Intel for that amount until long after his departure from the company.

       79.     On April 20, 2017, Defendants caused MGT to file a Form 10-K for the year ended

December 31, 2016 (the “2016 10-K”) with the SEC, which provided the Company’s full year 2016

financial results and position. The 2016 10-K was signed by Defendants Ladd and McAfee. The

2016 10-K contained a signed SOX certification by Defendant Ladd, attesting to the accuracy of

financial reporting, the disclosure of any material changes to the Company’s internal control over

financial reporting and the disclosure of all fraud.

       80.     MGT’s 2016 10-K stated the Company’s stock price was subject to volatility but

failed to disclose it was being manipulated:

       Our stock price and trading volume may be volatile, which could result in losses
       for our stockholders.

       The equity markets may experience periods of volatility, which could result in
       highly variable and unpredictable pricing of equity securities. The market price of
       our common stock could change in ways that may or may not be related to our
       business, our industry or our operating performance and financial condition and
       could negatively affect our share price or result in fluctuations in the price or trading
       volume of our common stock. We cannot predict the potential impact of these
       periods of volatility on the price of our common stock. The Company cannot assure
       you that the market price of our common stock will not fluctuate or decline
       significantly in the future. [Emphasis added].

       81.     On April 2, 2018, Defendants caused MGT to file a Form 10-K for the year ended

December 31, 2017 (the “2017 10-K”) with the SEC, which provided the Company’s full year 2017

financial results and position. The 2017 10-K was signed by Defendant Ladd and MGT’s Chief

Financial Officer (“CFO”) Lowrey. The 2017 10-K contained signed SOX certifications by


                                                  20
                Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 21 of 32



Defendant Ladd and CFO Lowrey, attesting to the accuracy of financial reporting, the disclosure of

any material changes to the Company’s internal control over financial reporting and the disclosure

of all fraud.

        82.       MGT’s 2017 10-K stated the Company’s stock price was subject to volatility but

failed to disclose it was being manipulated:

        Our stock price and trading volume may be volatile, which could result in losses
        for our stockholders.

        The equity markets may experience periods of volatility, which could result in
        highly variable and unpredictable pricing of equity securities. The market price of
        our Common Stock could change in ways that may or may not be related to our
        business, our industry or our operating performance and financial condition and
        could negatively affect our share price or result in fluctuations in the price or trading
        volume of our Common Stock. We cannot predict the potential impact of these
        periods of volatility on the price of our Common Stock. The Company cannot
        assure you that the market price of our Common Stock will not fluctuate or decline
        significantly in the future. [Emphasis added].

        83.       The statements referenced above were materially false and/or misleading because

they misrepresented and/or failed to disclose the following adverse facts pertaining to the

Company’s business and operations which were known to Defendants or recklessly disregarded

by them. Specifically, Defendants permitted or made false and/or misleading statements and/or

failed to disclose that: (1) Defendants were engaged in a pump-and-dump scheme to artificially

inflate MGT’s stock price; (2) this illicit scheme caused MGT to make false and misleading

statements, which would result in governmental scrutiny, including from the SEC; (3) certain MGT

shareholders exercised control over MGT and its management; (4) consequently, the illicit pump-

and-dump scheme would ultimately cause MGT’s stock to become delisted from NYSE MKT;

and (5) as a result, Defendants’ statements about MGT’s business and prospects were materially

false and misleading and/or lacked a reasonable basis at all relevant times.

                               THE TRUTH SLOWLY EMERGES


                                                   21
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 22 of 32



       84.     On September 19, 2016, pre-market, Defendants caused MGT to issue a press

release announcing that on September 15, 2016, MGT had received a subpoena from the SEC

requesting “certain information from the Company.” MGT later admitted in a subsequent press

release dated September 7, 2018 that this subpoena was related to the SEC’s investigation into

Defendant Ladd’s involvement in the pump-and-dump scheme.

       85.     On this news, shares of MGT fell $0.74 or 22.7% to close at $2.52 per share on

September 19, 2016.

       86.     On September 20, 2016, pre-market, MGT announced that the NYSE had informed

the Company the previous day that it would “not approve the listing on the Exchange of the 43.8

million shares that the Company is required to issue in order to complete the closing of the D-

Vasive [sic] merger.”

       87.     On this news, MGT’s stock continued to fall $0.63 or 25% to close at $1.89 per

share on September 20, 2016.

       88.     On October 19, 2016, shortly before market-close, the NYSE MKT issued a press

release stating “the staff of NYSE Regulation has determined to commence proceedings to delist

the common stock of MGT Capital Investments, Inc. from the Exchange. Trading in the

Company’s common stock on the NYSE MKT will be suspended immediately.” The press release

further stated that “NYSE Regulation has determined that the Company is no longer suitable for

listing” and had “commenced delisting proceedings pursuant to Section 1002(c) of the NYSE

MKT Company Guide that applies when a company has sold or otherwise disposed of its principal

operating assets, or has ceased to be an operating company.”

       89.     On October 20, 2016, Defendants caused MGT to issue a press release stating it was

considering appealing the delisting and that MGT’s common stock would begin trading OTC.



                                               22
             Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 23 of 32



       90.     On October 21, 2016, the next trading day following this news, MGT’s stock fell

$1.07 or over 45% to close at $1.29 per share.

       91.     On September 7, 2018, the SEC issued a press release entitled “SEC Charges

Microcap Fraudsters for Roles in Lucrative Market Manipulation Schemes.” The SEC made its

complaint    against   Defendant     Ladd    and      others,   available   on   its   website   at

https://www.sec.gov/news/press-release/2018-182. The press release stated in relevant part:

       The Securities and Exchange Commission today charged a group of 10 individuals
       and 10 associated entities for their participation in long- running fraudulent
       schemes that generated over $27 million from unlawful stock sales and caused
       significant harm to retail investors who were left holding virtually worthless stock.

       According to the SEC’s complaint, from 2013 to 2018, a group of prolific South
       Florida-based microcap fraudsters led by Barry Honig manipulated the share
       price of the stock of three companies in classic pump-and-dump schemes. Miami
       biotech billionaire Phillip Frost allegedly participated in two of these three
       schemes. Honig allegedly orchestrated the acquisition of large quantities of the
       issuer’s stock at steep discounts, and after securing a substantial ownership
       interest in the companies, Honig and his associates engaged in illegal
       promotional activity and manipulative trading to artificially boost each issuer’s
       stock price and to give the stock the appearance of active trading volume.
       According to the SEC’s complaint, Honig and his associates then dumped their
       shares into the inflated market, reaping millions of dollars at the expense of
       unsuspecting investors.

       “As alleged, Honig and his associates engaged in brazen market manipulation that
       advanced their financial interests while fleecing innocent investors and
       undermining the integrity of our securities markets,” said Sanjay Wadhwa, Senior
       Associate Director in the SEC’s Division of Enforcement. “They failed to
       appreciate, however, the SEC’s resolve to relentlessly pursue and punish
       participants in microcap fraud schemes.”

       The SEC’s complaint, which was filed in federal district court in Manhattan,
       charges Honig, John Stetson, Michael Brauser, John R. O’Rourke III, Mark
       Groussman, Frost, Elliot Maza, Robert Ladd, Brian Keller, John H. Ford, Alpha
       Capital Anstalt, ATG Capital LLC, GRQ Consultants Inc., HS Contrarian
       Investments LLC, Grander Holdings Inc., Melechdavid Inc., OPKO Health Inc.,
       Frost Gamma Investments Trust, Southern Biotech Inc., and Stetson Capital
       Investments Inc. with violating antifraud, beneficial ownership disclosure, and
       registration provisions of the federal securities laws and seeks monetary and
       equitable relief. [Emphasis added].


                                                 23
               Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 24 of 32




        92.      On this news, shares of MGT fell $0.195 or over 33% during the next two trading

days to close at $0.395 per share on September 10, 2018, damaging investors.

                  DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        93.      Plaintiff brings this action derivatively in the right and for the benefit of the

Company to redress injuries suffered and to be suffered as a direct and proximate result of the

breaches of fiduciary duties and gross mismanagement by the Director Defendants.

        94.      Plaintiff will adequately and fairly represent the interests of the Company in

enforcing and prosecuting its rights and has retained counsel competent and experienced in

derivative litigation.

        95.      Plaintiff is a current owner of the Company stock and has continuously been an

owner of Company stock during all times relevant to the Director Defendants’ wrongful course of

conduct alleged herein. Plaintiff understands his obligation to hold stock throughout the duration

of this action and is prepared to do so.

        96.      Because of the facts set forth throughout this Complaint, demand on the Company

Board to institute this action is not necessary because such a demand would have been a futile and

useless act.

        97.      The Director Defendants either knew or should have known of the false and

misleading statements that were issued on the Company’s behalf and took no steps in a good faith

effort to prevent or remedy that situation.

        98.      The Director Defendants (or at the very least a majority of them) cannot exercise

independent objective judgment about whether to bring this action or whether to vigorously

prosecute this action. For the reasons that follow, and for reasons detailed elsewhere in this




                                                 24
               Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 25 of 32



Complaint, Plaintiff has not made (and should be excused from making) a pre-filing demand on

the Board to initiate this action because making a demand would be a futile and useless act.

        99.      Each of the Director Defendants approved and/or permitted the wrongs alleged

herein to have occurred and participated in efforts to conceal or disguise those wrongs from the

Company’s stockholders or recklessly and/or with gross negligence disregarded the wrongs

complained of herein and are therefore not disinterested parties.

        100.     Each of the Director Defendants authorized and/or permitted the false statements

to be disseminated directly to the public and made available and distributed to shareholders,

authorized and/or permitted the issuance of various false and misleading statements, and are

principal beneficiaries of the wrongdoing alleged herein, and thus, could not fairly and fully

prosecute such a suit even if they instituted it.

        101.     Additionally, each of the Director Defendants received payments, benefits, stock

options, and other emoluments by virtue of their membership on the Board and their control of the

Company.

  THE DIRECTOR DEFENDANTS ARE NOT INDEPENDENT OR DISINTERESTED

        102.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein

Defendant Ladd

        103.     Defendant Ladd is not disinterested or independent, and therefore, is incapable of

considering demand because Defendant Ladd, as CEO and president, is an employee of the

Company who derives substantially all of his income from his employment with MGT, making

him not independent. In its various public filings MGT acknowledges and admits that Defendant

Ladd is not an independent director.



                                                    25
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 26 of 32



       104.     Additionally, Defendant Ladd is a named defendant in the SEC v. Honig et al., No.

18-cv-08175 (S.D.N.Y. Sept. 7, 2018) (the “SEC Action”) action and other litigation arising from

and relating to the matters alleged herein and faces a high likelihood of liability.

       105.     As such, Defendant Ladd cannot independently consider any demand to sue himself

for breaching his fiduciary duties to the Company, because that would expose him to liability and

threaten his livelihood.

Defendant Onghai

       106.     At all relevant times, Defendant Onghai was Chairman of the Audit Committee.

       107.     Pursuant to the Company’s Audit Committee Charter, the members of the Audit

Committee are responsible for, inter alia, overseeing the accounting and financial reporting

processes of the Company and the audits of the financial statements of the Company, to manage

business and financial risk, and compliance with significant applicable legal, ethical, and

regulatory requirements, and otherwise meet their responsibilities as set forth in the Audit

Committee Charter as set forth herein.

       108.     Defendant Onghai breached his fiduciary duties of due care, loyalty, and good faith,

because the Audit Committee, inter alia, allowed or permitted the Company to participate in the

pump-and-dump scheme, permitted and allowed false and misleading statements to be

disseminated in the Company’s SEC filings and other disclosures and, otherwise, failed to ensure

that adequate internal controls were in place regarding the serious accounting and business

reporting issues and deficiencies described above.

       109.     Defendant Onghai’s large Company stock holding, worth approximately $1.75

million, is evidence of his interest in keeping the Company’s stock price as high as possible.

Additionally, his insider sale as alleged herein, made with knowledge of material non-public



                                                 26
               Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 27 of 32



information before the fraud was exposed, demonstrates his motive in facilitating and participating

in the fraud.

        110.     Therefore, Defendant Onghai faces a substantial likelihood of liability for his

breach of fiduciary duties and any demand upon him is futile.

Defendant Holmes

        111.     At all relevant times, Defendant Holmes was Chairman of the Board and a member

of MGT’s Audit Committee.

        112.     Pursuant to the Company’s Audit Committee Charter, the members of the Audit

Committee are responsible for, inter alia, overseeing the accounting and financial reporting

processes of the Company and the audits of the financial statements of the Company, to manage

business and financial risk, and compliance with significant applicable legal, ethical, and

regulatory requirements, and otherwise meet their responsibilities as set forth in the Audit

Committee Charter as set forth herein.

        113.     Defendant Holmes breached his fiduciary duties of due care, loyalty, and good

faith, because the Audit Committee, inter alia, allowed or permitted the Company to participate in

the pump-and-dump scheme, permitted and allowed false and misleading statements to be

disseminated in the Company’s SEC filings and other disclosures and, otherwise, failed to ensure

that adequate internal controls were in place regarding the serious accounting and business

reporting issues and deficiencies described above.

        114.     Defendant Holmes large Company stock holding, worth approximately $2.5

million, is evidence of his interest in keeping the Company’s stock price as high as possible.

        115.     Therefore, Defendant Holmes faces a substantial likelihood of liability for his

breach of fiduciary duties and any demand upon him is futile.



                                                27
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 28 of 32



                                               COUNT I

                Against the Director Defendants for Breach of Fiduciary Duty

       116.       Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       117.       The Director Defendants owe the Company fiduciary obligations. By reason of

their fiduciary relationships, the Director Defendants owed and owe the Company the highest

obligation of good faith, fair dealing, loyalty, and due care.

       118.       The Director Defendants violated and breached their fiduciary duties of care,

loyalty, reasonable inquiry, and good faith.

       119.       The Director Defendants engaged in a sustained and systematic failure to

properly exercise their fiduciary duties. Among other things, the Director Defendants breached

their fiduciary duties of loyalty and good faith by allowing the Company to improperly

misrepresent the Company’s publicly reported business performance, as alleged herein. These

actions could not have been a good faith exercise of prudent business judgment to protect and

promote the Company’s corporate interests.

       120.       As a direct and proximate result of the Director Defendants’ failure to perform

their fiduciary obligations, the Company has sustained significant damages. As a result of the

misconduct alleged herein, the Director Defendants are liable to the Company.

       121.       As a direct and proximate result of the Director Defendants’ breach of their

fiduciary duties, the Company has suffered damage, not only monetarily, but also to its corporate

image and goodwill. Such damage includes, among other things, costs associated with defending

securities lawsuits, severe damage to the share price of the Company, resulting in an increased cost

of capital, and reputational harm.



                                                  28
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 29 of 32



                                            COUNT II

                Against the Director Defendants for Waste of Corporate Assets

       122.       Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       123.       The wrongful conduct alleged regarding the issuance of false and misleading

statements was continuous, connected, and on-going throughout the Relevant Period. It resulted

in continuous, connected, and ongoing harm to the Company.

       124.       As a result of the misconduct described above, the Director Defendants wasted

corporate assets by, inter alia: (i) paying excessive compensation and bonuses to certain of its

executive officers; (ii) awarding self-interested stock options to certain officers and directors; and

(iii) incurring potentially millions of dollars of legal liability and/or legal costs to defend

Defendants’ unlawful actions.

       125.       As a result of the waste of corporate assets, the Director Defendants are liable to

the Company.

       126.       Plaintiff, on behalf of the Company, has no adequate remedy at law.

                                            COUNT III

                   Against the Director Defendants for Unjust Enrichment

       127.       Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       128.       By their above-referenced wrongful acts and omissions, the Director Defendants

were unjustly enriched at the expense of, and to the detriment of, MGT.

       129.       The Director Defendants either benefitted financially from the improper

conduct, including from insider sales and the receipt of unjust compensation linked to false and



                                                 29
              Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 30 of 32



misleading statements, or received bonuses, stock options, or similar compensation from MGT

that was linked to the financial performance or artificially inflated stock valuation of MGT, or

received compensation that was unjust in light of the Individual Defendants’ bad faith conduct.

       130.       Plaintiff, as a shareholder and a representative of MGT, seeks restitution from

the Director Defendants and seeks an order from this Court disgorging all profits and remuneration

of any type received by the Director Defendants due to their wrongful conduct and breach of their

fiduciary and contractual duties.

       131.       Plaintiff on behalf of MGT has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (A)      Declaring that Plaintiff may maintain this action on behalf of the Company and that

Plaintiff is an adequate representative of the Company;

       (B)      Finding the Director Defendants liable for breaching their fiduciary duties owed to

the Company;

       (C)      Finding the Director Defendants liable for waste of corporate assets;

       (D)      Finding that the Director Defendants were unjustly enriched by their wrongful acts;

       (E)      Directing Defendants to take all necessary actions to reform and improve the

Company’s corporate governance, risk management, and internal operating procedures to comply

with applicable laws and to protect the Company and its stockholders from a repeat of the rampant

wrongful conduct described herein;

       (F)      Awarding Plaintiff the costs and disbursements of this action, including attorneys’,

accountants’, and experts’ fees; and

       (G)      Awarding such other and further relief as is just and equitable.



                                                 30
           Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 31 of 32



                                 JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury on all issues so triable.

Dated: August 28, 2019


                                             GAINEY McKENNA & EGLESTON

                                             By: /s/ Thomas J. McKenna
                                                 Thomas J. McKenna
                                             Gregory M. Egleston
                                             440 Park Avenue South, 5th Floor
                                             New York, NY 10016
                                             Telephone: (212) 983-1300
                                             Facsimile: (212) 983-0383
                                             Email: tjmckenna@gme-law.com
                                             Email: gegleston@gme-law.com

                                             Attorneys for Plaintiff




                                                31
            Case 1:19-cv-08046 Document 1 Filed 08/28/19 Page 32 of 32



                                       VERIFICATION
       I, TYLER TOMCZAK, declare that I have reviewed the Verified Shareholder Derivative

Complaint (“Complaint”) prepared on behalf of MGT Capital Investments, Inc. and authorize its

filing. I have reviewed the allegations made in the Complaint, and to those allegations of which I

have personal knowledge, I believe those allegations to be true. As to those allegations of which

I do not have personal knowledge, I rely on my counsel and their investigation and for that reason

believe them to be true. I further declare that I am a current holder, and have been a holder, of

MGT Capital Investments, Inc. common stock at all relevant times.

                                                            _________________________
                                                            TYLER TOMCZAK
